DETAILED ACTION
The communication dated 11/20/20 has been entered and fully considered
Claims 1, 3, 4, 9-12, and 14 have been amended.   Claim 2 has been canceled.  Claims 1 and 3-15 are pending.  

Response to Amendment
The 112(b), 112(d), and claim objections of the previous office action are withdrawn in light of the claim amendments. However, a new 112(b) issue arises from the claim amendment to claim 1. 
The amendments to the claims do not overcome the 103 rejections of the previous office action.

Response to Arguments
The applicant argues that Jeon, Lee, and Reid do not teach or suggest all the limitations of amended claim 1 because Jeon’s build tray 13 cannot move vertically and Jeon does not disclose incorporating a scanning module.
The examiner argues that the claim as written only requires that the back plate is installed under the printing platform “when the printing platform is lifted up.” The printing platform in Jeon does not lift up, so the back plate is not required to be installed under the printing platform (see 112(b) section below). Further, while Jeon does not disclose a scanning module, Lee is used in combination to show that adding a scanning module would be obvious as Lee discloses a scanning module used in a 3D printer. 

The applicant argues that the combination of cited prior art does not teach amended claim 10 because there is no mention of Lee’s 3D scanner being installed on a 3D printer and has the detailed structure like the instant scanning module.
The examiner argues that claim 10 as amended is still directed towards a scanning module, and not a system of a scanning module and a 3D printer. Therefore, the 3D printer limitations are outside the scope of the invention. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 1, line 4: “a printing platform disposed in the first area;” is replaced with “a printing platform disposed in the first area, wherein the printing platform is configured to be lifted up;”

Further, the examiner notes that claims 10-15 are directed to a different invention of a scanning module and the 103 rejection would still be maintained as claims 10-15 do not overcome the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim as written only requires that the back plate is installed under the printing platform “when the printing platform is lifted up.” The printing platform in Jeon does not lift up, so the back plate is not required to be installed under the printing platform. The above amendment in the “Allowable Subject Matter” section would require that the printing platform is capable of being lifted up, and would overcome the prior art.
Claims 3-9 are rejected by virtue of their dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3, are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0065293), hereinafter Jeon, in view of Lee (US 2015/0054918), hereinafter Lee.
Regarding claim 1, Jeon teaches a three-dimensional printer, comprising:
a case (frame 11, [0026], Fig. 1), 
a containing chamber being disposed inside the case (area above the base plate 12, [0026], Figs. 1 and 2), the containing chamber being divided into a first area and a second area (whole area above base plate 12 can be split into a first and second area, Figs. 1 and 2);
a printing platform disposed in the first area (build tray 13 disposed over a first portion of the area above the base plate 12, [0026], Figs. 1 and 2);
a nozzle cleaner disposed in a portion of the second area (maintenance unit 30 cleanly wipes nozzle of head unit 22 and disposed in a second portion of the area above the base plate 12, [0032], Figs. 1 and 2), the remaining portion of the second area forming a remaining space (area around the maintenance unit 30 that is separate from the first portion of the base plate/where the build tray 13 is disposed, Figs. 1 and 2);
a three-dimensional printing head arranged over the printing platform (printing module 20 layering the building object on the build tray 13, [0026], Figs. 1 and 2); and
a coloring nozzle module (head unit 22 sprays colored ink, [0030]-[0031], Figs. 1 and 2), the coloring nozzle module being arranged over the printing platform and movable to the nozzle cleaner (head unit 22 is movable to both the build tray 13 and the maintenance unit 30  through the x-axis moving guide part 15, [0027]-[0028], Figs. 1 and 2), the nozzle cleaner being used to clean the coloring nozzle module (maintenance unit 30 cleanly wipes nozzle of head unit 22, [0032], Figs. 1 and 2).
Jeon does not teach a scanning module.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the scanning module disclosed by Lee in the remaining space of the 3D printer disclosed by Jeon since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Lee suggests that the 3D scanner can be coupled to a 3D printing apparatus ([0021]).
Lee in the combination further teaches the scanning module includes an image capture device and a rotary plate (3D scanner 100 includes image capturing unit 140 and rotary platform 130, [0021], Figs. 1 and 2), and the image capture device is disposed corresponding to the rotary plate (image capturing unit 140 is disposed corresponding to the rotary platform 130, Fig. 2).
This combination does not explicitly disclose that the image capture device is installed in the first idle space, nor that the rotary plate is installed in the second idle space. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have oriented the image capture device and rotary plate disclosed by Lee in the first and second idle spaces, respectively, disclosed by Jeon since it has been held that rearrangement of parts only 
Further, the examiner notes that the maintenance unit 30 of Jeon can ascend from the top surface of the base plate 12 ([0037], Figs. 1 and 2) making it possible to place the rotary plate of Lee in the second idle space underneath.
Jeon further teaches wherein the case includes a bottom base disposed at the bottom of the containing chamber (base plate 12, [0026], Figs. 1 and 2).
This combination does not explicitly disclose whether or not the scanning module of Lee is detachable from the base plate of Jeon. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the scanning module detachable from the base plate since it has been held that making separable only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to make the scanning module easily replaceable. 
Lee further teaches wherein the scanning module further includes a back plate, and surrounds the rotary plate at one side away from the image capture device (screen 120 surrounds the rotary platform 130 on the side opposite to the image capturing unit 140 and processing unit 150, [0021], Fig. 2),
Lee does not explicitly disclose that that the back plate is detachably connected to the bottom base.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the screen 
The examiner notes that the claim as written only requires that the back plate is installed under the printing platform “when the printing platform is lifted up.” The printing platform in Jeon does not lift up, so the back plate is not required to be installed under the printing platform.
Regarding claim 3, the combination of Jeon and Lee teaches all the limitations of claim 1, and Jeon further teaches that the case includes an opening (there must be an opening in order to place and remove objects from the scanning module).
This combination does not explicitly disclose a location for an opening. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have placed the opening adjacent to the second area and away from the first area because the second area is where the scanning module is located and this is where an opening is needed in order to place/remove objects.

Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0065293), hereinafter Jeon, and Lee (US 2015/0054918), hereinafter Lee as applied to claim 1, and in further view of Reid (US 2016/0067628), hereinafter Reid.
Regarding claim 4, the combination of Jeon and Lee teaches all the limitations of claim 1, but this combination does not teach the bottom base having a first electrical connector, nor the image capture device having a second electrical connector, wherein the first and second electrical connectors are connected. 
However, Reid teaches a system that scans an object with a dock 210 that can receive and hold a portable electronic device 212 coupling to the electronic interface 211 ([0044], Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the docking system and electronic interface as disclosed by Reid to receive and couple the image capturing unit disclosed by Lee to the base plate of Jeon since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to provide a mechanism to transfer data and/or power between the base and the image capturing unit, as suggested by Reid ([0044]).
Regarding claim 5, the combination of Jeon, Lee, and Reid teaches all the limitations of claims 1 and 4, and Lee further teaches wherein the image capture device includes a body and at least one image processor installed on the body (image capturing unit 140 and the processing unit 150 can be integrated to a single device with a camera, the examiner interprets a single device as being enclosed in a body, [0025], Figs. 1 and 2), and the image processor is a camera or a three-dimensional scanner having a structured light generator (image capturing unit 140 and the processing unit 
The examiner notes that the second connector would be installed at the bottom of the body as the first connector (of the electrical interface of the docking mechanism of Reid) would be facing upward and the second connector would need to be on the bottom of the body in order to connect the two connectors. Further, the image processor would have to at least be indirectly connected to the second connector as it is a part of the device that would need to get power/transfer data.
Regarding claim 9, the combination of Jeon, Lee, and Reid teaches all the limitations of claims 1 and 4, and Lee further teaches the back plate is a light reflecting board or a light absorbing board (the board can only reflect and/or absorb the light).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0065293), hereinafter Jeon, Lee (US 2015/0054918), hereinafter Lee, and Reid (US 2016/0067628), hereinafter Reid, as applied to claims 1, 4, and 5, and in further view of Chen (CN203298744), hereinafter Chen.
Regarding claim 6, the combination of Jeon, Lee, and Reid teaches all the limitations of claims 1, 4, and 5, and Lee further teaches wherein the image capture device further includes at least one light emitting assembly (light source module 110, [0021], Figs. 1 and 2), and the light emitting assembly is a light-emitting-diode strip (light source module 110 adopts a LED light source, [0021], Figs. 1 and 2).
Lee does not explicitly disclose that the light emitting assembly is installed on the body.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have installed the light source module disclosed by Lee on the body as disclosed by Chen since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to make the 3D scanner simple in structure with a compact size and easy to work with in various narrow areas, as suggested by Chen (pg. 1, lines 10-21).
The examiner notes that the light source module would have to at least be indirectly connected to the second connector as it is a part of the device that would need to receive power.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2018/0065293), hereinafter Jeon, Lee (US 2015/0054918), hereinafter Lee, Reid (US 2016/0067628), hereinafter Reid, and Chen (CN203298744), hereinafter Chen as applied to claims 1 and 4-6, and in further view of Pederson (US Patent No. 6,875,225), hereinafter Pederson.
Regarding claim 7, the combination of Jeon, Lee, Reid, and Chen teaches all the limitations of claims 1 and 4-6, but does not teach that the light emitting assembly is covered by a light diffusion structure. 
However, Pederson teaches a diffuser screen 32 mounted over LEDs 28 (Col. 3, lines 27-35, Figs. 1 and 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a diffuser screen as disclosed by Pederson to cover the LEDs in the light assembly of Lee/Chen since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(D). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to create a more uniform light emission, as suggested by Pederson (Col. 3, lines 27-35).
The examiner notes that the diffuser screen should be matte, as opposed to glossy, in order to diffuse the light more and distribute the light evenly.
Regarding claim 8, the combination of Jeon, Lee, Reid, Chen, and Pederson teaches all the limitations of claims 1 and 4-7, and Lee further teaches wherein the three-dimensional printer includes two image processors (auxiliary image capturing unit 160 or plurality of image capturing units 340, [0032] and [0040], Figs. 1, 3, and 6), Chen teaches two light emitting assemblies (lights 2 and 6, Figs. 1 and 2), and Pederson teaches two light diffusion structures (examiner notes that there are two light emitting assemblies in Chen, so if each light emitting assembly has a light diffusion screen, there will be two light diffusion screens).

This combination does not teach that the body has an inclined protruding block. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the middle section a protruding block gradually thickening towards the top in order to accommodate the two cameras/image capturing units as the top one is facing downwards at a different angle and they are aligned vertically and spaced apart (see Fig. 3 and 6 of Lee). 
This combination does not explicitly disclose that the two trenches with lights and diffusion screens are disposed at two sides of the inclined protruding block. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the protruding block in the middle of the two trenches with lights and diffusion screens since it has been held that rearrangement of parts only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(VI)(C).

Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0054918), hereinafter Lee, in view of Reid (US 2016/0067628), hereinafter Reid.
Regarding claim 10, Lee teaches a scanning module including an image capture device and a rotary plate (3D scanner 100 includes image capturing unit 140 and rotary platform 130, [0021], Figs. 1 and 2), and the image capture device is 
The examiner notes that the recitation “the three-dimensional printer including a bottom bas, the bottom base including a first electrical connector” is outside the scope of the claim, which is a scanning module, so the limitations regarding the 3D printer are not required by the claim. The examiner also notes that the image capture device and rotary plate must be connected to a base or platform. 
Lee does not explicitly disclose whether or not the scanning module of Lee is detachable. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the scanning module detachable from its base/platform since it has been held that making separable only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to make the scanning module easily replaceable.
Further, Lee does not disclose that the image capture device and its base have electrical connectors. 
However, Reid teaches a system that scans an object with a dock 210 that can receive and hold a portable electronic device 212 coupling to the electronic interface 211 ([0044], Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the docking system and electronic interface as disclosed by Reid to receive and couple the image capturing unit 
Lee in the combination further teaches wherein the image capture device includes a body and at least one image processor installed on the body (image capturing unit 140 and the processing unit 150 can be integrated to a single device with a camera, the examiner interprets a single device as being enclosed in a body, [0025], Figs. 1 and 2).
The examiner notes that the second connector would be installed at the bottom of the body as the first connector (of the electrical interface of the docking mechanism of Reid) would be facing upward and the second connector would need to be on the bottom of the body in order to connect the two connectors. Further, the image processor would have to at least be indirectly connected to the second connector as it is a part of the device that would need to get power/transfer data.
Lee in the combination further teaches includes two image processors (auxiliary image capturing unit 160 or plurality of image capturing units 340, [0032] and [0040], Figs. 1, 3, and 6).
This combination does not teach that the body has an inclined protruding block.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the middle section 
Regarding claim 11, the combination of Lee and Reid teaches all the limitations of claim 10, and Lee further teaches the image processor is a camera or a three-dimensional scanner having a structured light generator (image capturing unit 140 and the processing unit 150 can be integrated to a single device with a camera, the examiner interprets a single device as being enclosed in a body, [0025], Figs. 1 and 2).
Regarding claim 15, the combination of Lee and Reid teaches all the limitations of claim 10, and Lee further teaches wherein the scanning module further includes a back plate, and surrounds the rotary plate at one side away from the image capture device (screen 120 surrounds the rotary platform 130 on the side opposite to the image capturing unit 140 and processing unit 150, [0021], Fig. 2), and the back plate is a light reflecting board or a light absorbing board (the board can only reflect and/or absorb the light).
Lee does not explicitly disclose that that the back plate is detachably connected to the bottom base.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the screen detachable from the base plate since it has been held that making separable only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(V)(C). A person having ordinary skill in the art before the effective filing date of the claimed .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0054918), hereinafter Lee, and Reid (US 2016/0067628), hereinafter Reid, as applied to claims 10 and 11, and in further view of Chen (CN203298744), hereinafter Chen.
Regarding claim 12, the combination of Lee and Reid teaches all the limitations of claims 10 and 11, and Lee further teaches wherein the image capture device further includes at least one light emitting assembly (light source module 110, [0021], Figs. 1 and 2), the light emitting assembly is disposed at one side of the two image processors (auxiliary image capturing unit 160 or plurality of image capturing units 340 disposed at a side of the light source 110, [0032] and [0040], Figs. 1-3, and 6), and the light emitting assembly is a light-emitting-diode strip (light source module 110 adopts a LED light source, [0021], Figs. 1 and 2).
Lee does not explicitly disclose that the light emitting assembly is installed on the body.
However, Chen teaches a 3D scanner with the light emitting assembly installed on the body (lights 2 and 6 are installed on the body of the 3D scanner, pg. 3, lines 89-111, Figs. 1 and 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have installed the light source module disclosed by Lee on the body as disclosed by Chen since it has been held that use of 
The examiner notes that the light source module would have to at least be indirectly connected to the second connector as it is a part of the device that would need to receive power.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0054918), hereinafter Lee, Reid (US 2016/0067628), hereinafter Reid, and Chen (CN203298744), hereinafter Chen as applied to claims 10-12, and in further view of Pederson (US Patent No. 6,875,225), hereinafter Pederson.
Regarding claim 13, the combination of Lee, Reid, and Chen teaches all the limitations of claims 10-12, and but does not teach that the light emitting assembly is covered by a light diffusion structure. 
However, Pederson teaches a diffuser screen 32 mounted over LEDs 28 (Col. 3, lines 27-35, Figs. 1 and 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a diffuser screen as disclosed by Pederson to cover the LEDs in the light assembly of Lee/Chen since it has been held that applying a known technique to a known device (method, or product) ready for 
The examiner notes that the diffuser screen should be matte, as opposed to glossy, in order to diffuse the light more and distribute the light evenly.
Regarding claim 14, the combination of Lee, Reid, Chen, and Pederson teaches all the limitations of claims 10-13, and Chen further teaches two light emitting assemblies (lights 2 and 6, Figs. 1 and 2), and Pederson teaches two light diffusion structures (examiner notes that there are two light emitting assemblies in Chen, so if each light emitting assembly has a light diffusion screen, there will be two light diffusion screens).
The examiner notes that there will be trenches for the lights 2 as disclosed by Chen (Figs. 1 and 2) as the lights would need to go into the body.  
This combination does not explicitly disclose that the two trenches with lights and diffusion screens are disposed at two sides of the inclined protruding block. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to orient the protruding block in the middle of the two trenches with lights and diffusion screens since it has been held that rearrangement of parts only takes routine skill in the art and would yield predictable results. See MPEP 2144.04(VI)(C).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748